Mr. Justice Trotter
delivered the opinion of the court.
This is an action of assumpsit, on a promissory note. The declaration is in the usual form against H. N. Rappleye, as the maker, and the other plaintiffs in error as the endorsers. The writ was duly executed upon all the defendants below. Edwin G. Cook, one of the plaintiffs in error, filed the plea of non assumpsit, on which issue was joined. The cause was submitted to the jury to try the issue thus made, who returned a verdict for the defendants in error. The other defendants below made default. There is a judgment against all the defendants in the circuit court. There is no entry of the default which was made by Rappleye and Green.
Several objections to the judgment have been made, but it is not deemed necessary to notice any except the following: 1. It is insisted that the act of 1837, which requires the makers or drawers, as well as the endorsers of promissory notes and bills of exchange, to be sued in' a joint action, does not embrace this case, because the note was made prior to its passage. 2. That the judgment is not authorised by the verdict or the other facts in the record.
It has been repeatedly decided by this court, that the act in question did not affect the rights of the parties to the contract, but simply modified the remedy as it existed before. It was designed to prevent the evil which had been but too sensibly experienced, of’ a multiplicity of actions to recover but one debt. It neither enlarges nor abridges the right. It simplifies the remedy only. This being the case, it was competent for the Legislature to make it operate upon all cases falling within the reason of the rule, whether they had already risen or were to arise thereafter. But if it were otherwise, it is a conclusive answer to the objection here raised, that the act necessarily embraces the present suit, inasmuch as it has been instituted since its passage. The section under which the present-action was commenced is in the foliow*302ing words: “ In all actions founded upon bills of exchange and promissory notes, the pláintiff shall he compelled to sue the drawers and endorsers, living and. resident in this state, in a joint action,” &c. It will thus be seen that the only effect of this law is to change the common law rule of pleading. The operation of the new rule thus established cannot, without a palpable violation of established principles, be limited by the origin or date of the contract. The statute acts upon the mode of enforcing the contract, and not upon the contract itself. It lays down a rule of pleading for the future. How can it be argued, then, that it falls within the reason of the objection- which is with so great propriety taken to laws which by acting on the past transactions of men, deprive them of the rights acquired under the old law ? I see no reason for the argument of the plaintiffs in error, nor should I have dwelt upon it, if I had not deemed it respectful to the urgent request of the counsel, who have insisted upon it.
The second ground of objection is simply that there is no technical or formal entry of the default on record, of the two defendants who did not unite in the plea of Cook'. The judgment is joint against the .three defendants, and follows directly upon the verdict against Cook. It is assumed, that there was no issue on which the verdict against all the defendants can be predicated.— This’ may be true, and if the verdict was the only ground of the judgment which was rendered, it would be fatal. But there was an issue for the jury, their verdict was a response to it, and sufficient to authorise the judgment against Cook. Is there'enough in the second to authorise a judgment against the others? If the verdict were taken from the record, could the judgment against Green and Rappleye find ground on which to stand ? We think it could. The writ of capias was served upon them more than twenty days before court. They were bound to appear and answer the action within the time limited by the rules of the court. They made no answer, entered no appearance. The record shows these facts. Are they not in default ? Is not such the conclusion of the law ? And what is a judgment but the conclusion which the law makes from the facts contained in the *303record ? It was more formal to have noticed the default in the record, and such is the usual practice. Yet we apprehend, that if the record contains the facts which constitute a default, it is, in contemplation of law, as good an authority for the judgment, as if the recital of it formally preceded the judgment. The cases which have been relied on by the counsel for the plaintiffs in error, in support of this objection, do not apply. We are satisfied that there is in the record in this cause sufficient matter to sustain the judgment.
Let the judgment be affirmed.